DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 and IDS filed on October 7, 2021 have been entered. 
2.2.	Applicant’s Amendment to Claims and Arguments filled on September 29, 2021   are acknowledged. 
2.3.	Claims 2-4, 6-7 and 9 have been canceled. Claims 11-15 have been withdrawn.  Claims 1, 5, 8, 10, 16 and 17 are active.
2.4.	Claims 1 has been amended to specify that " a first inorganic substance having a range equal to or greater than 0.05 wt% and less than or equal to 1.0 wt%, a first 50% of the first inorganic substance having an average primary particle diameter equal to or less than 100 nm and a second 50% of the first inorganic substance having the average primary particle diameter greater than 100 nm;..".
	Applicant did not specifically pointed out for support for the amendmet to Claim 1. However,  according to Applicant Published Specification ( see  US 2019/0111617 An average primary particle diameter of the lubricant 18 is desirably 100 nm or less. Further, it is desirable that the lubricant 18 is mixed with the resin powder by a mixer, in a state of being aggregated with at least 50% average particle diameter of 100 μm or less."
2.5.	Therefore, it is clear that newly added limitation as " a first 50% of the first inorganic substance having an average primary particle diameter equal to or less than 100 nm and a second 50% of the first inorganic substance having the average primary particle diameter greater than 100 nm;.." does not have sufficient support in Applicant's Specification , which  represents a New issue and require further consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.1.	Claims 1, 5, 8, 10, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because  Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically note that support for new limitation of Claim 1 as: " a first 50% of the first inorganic substance having an average primary particle diameter equal to or less than 100 nm and a second 50% of the first inorganic substance having the average primary particle diameter greater than 100 nm;" was not found in Applicant's Specification.
	Therefore, this limitation represents a New Matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.2.	Claims 1, 5, 8, 10, 16 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear if second 50% of the first inorganic substance has particle diameter greater than 100 nm due to aggregation of lubricant particles or after mixing with powder resin as stated in paragraph [0086] of 

	                               Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 5, 8, 10, 16 and 17  are rejected under 35 U.S.C. 103 as obvious over Martinoni ( US 2010/0160547) as evidenced by Wikipedia article " Fumed Silica) and/or   De Temmerman et al " Quantitative characterization of agglomerates and aggregates of pyrogenic and precipitated amorphous silica nanomaterials by transmission electron microscopy", 2012 ( article attached),  Chang et al “ Copolyesters. VII. Thermal Transitions of Poly ( butylene terephthalate-co-isophthalate-co-adipates), in view of Monsheimer et al ( US 2005/0027047) and evidenced by  Schmid et al " Polymer Powders for Selective Laser Sintering (SLS)" – reference of Record.
4.1.	Regarding Claims 1, 5,8,10, 16 and 17  Martinoni disclosed powder compositions and articles obtained from those composition by laser sintering process, wherein composition comprises polyester polymer powders,  reinforcing particles and flow agent  (see Abstract, [0062] and [0096]). 
4.2	Regarding presence of first inorganic substance   Martinoni disclosed use of  fumed silica  as a flow agent ( see [0096]]) in the amount of 0.01 wt % to about 1 wt%. Note that fumed silica has nominal dimensions less than 100 nm ( see evidence  presented by Wikipedia – Fumed Silica – article attached) but also may comprises De Temmerman ( Fig.2) wherein data for particles size distribution is provided. 
	Therefore, it would be expected that because  Martinoni used fumed silica  for same purpose as done by  Applicant ( as flow agent or other word – lubricant) than fumed silica used by Martinoni  would have same particles sizes and distribution , until unexpected results to the contrary can be shown.
4.3.	Regarding presence of second inorganic substance   Martinoni disclosed use of  ( see [0059])  inorganic particles , including ceramic particles, glass particles ( which also read on “ beads”),  in amount in range from 5 wt% to less than preferably 50 wt% ( see [0052]), wherein particles may have dimensions less than about 100 microns  and glass fibers with  aspect ratio of preferably 5 to 1 ( see abstract, Fig.1) preferably dimensions less than 300 microns ( see paragraphs [0053] – [0054]) and median/ average dimension less than about 200 microns and more than about 10 microns.
4.4.	Therefore, limitations of Claim 1 with respect to first and second inorganic substances are met.
 4.5.	Regarding polyester powders Martinoni pointing out that polyester polymer powder composition, suitable  for laser sintering process, should have melting temperature less that about 220 0C   and  “ preferably  less than about 210 0C ..  – see paragraph [0070]”.  Martinoni also stated that  range from 220 0C to 150 0C ( see paragraphs [0009] – [0011]) is suitable for laser sintering process.    
4.6.	In this respect  Martinoni disclosed that PBT/I ( polybutylene terephthalate/ isophthalate) modified with Isophthalic acid in the amount of approximately to 1/3 by wt.  of all acids as preferable choice ( see [0079],[[0087]) of polyester powder: "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight of the total acid monomers) and (ii) diols primarily, or exclusively, comprising 1,4 butanediol."
Note that because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids ( in this case sum of all acids – terephthalic and isophthalic)  and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, than 1/3 by weight is approximately – 1/3 x 50 = 16.6  mol% based on PBT. Therefore, Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0(zero) to approximately 16.6 mole%. 
4.7.	However, it is well known that presence of co-monomer as IPA will reduce Tm (  melting point)  below melting point of homo PBT. 
Chang (see Table 1)  provide evidence that   Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C.
4.8.	Therefore, PBT modified with IPA  has Tm of about 200 0C – this read on " first resin" as claimed by Applicant. 
4.9.	Regarding second resin Martinoni disclosed that composition may comprise ( see [0012]):"  In yet another embodiment, the present invention provides a laser-sinterable powder composition that includes a blend of two or more polyester polymers. The blend may include, for example, (i) one or more polyester polymers that
Alternatively, the blend may include, for example, two or more semi-crystalline or crystalline polyester polymers (with or without one or more amorphous polyester polymers).".
4.10.	Martinoni further disclosed that: "  Suitable exemplary crystalline and semi-crystalline polymers include PET ( Tm about 2600C -GM) , PET/I (molar ratio of ethylene terephthalate/ ethylene isophthalate is preferably at least about 65/35), polyethylene-2,6-naphthalate ( PEN- Tm about 2700C-GM ), and poly-1,4-cyclohexylenedimethylene terephthalate ( PCT – 285 0C -GM). 
	Therefore, it would be obvious to select PEN or PCT as  a second resin  with Tm of at least  223 0C   as claimed by Applicant in Claims 1,16 and 17 in view of guidance provided by Martinoni and  due to limited/ finite  number of preferable choices. In addition, Martinoni also teaches that polymer particles can be reinforcing particles if they poses higher melting point than laser sintering base polymer powder. ( see [0052] and [0059]) because they will not melt completely at laser sintering temperature. 
4.11.	Regarding particle size of polyester powders Martinoni teaches that polymer particles for the laser sintering composition may have dimension in a range from 10 microns to 200 microns ( see [0092]). Martinoni also teaches that all components of laser sintering composition should have particle sizes similar to particle sizes of laser sinterable polymer powder ( see [0092]: "  In some embodiments, the reinforcing particles and laser-sinterable polymer powder are selected so that the maximum dimension of the reinforcing particles is approximately equivalent to or smaller than the maximum dimension of the polymer particles of the laser-sinterable polymer powder"..
larger"  does not required any  significant difference in sizes and can be satisfied for example by difference of no more than 0.01%, than it would be obvious use similar size of  particles in average range of 100 microns as disclosed by Martinoni until unexpected results clearly associate with difference in particle size of first and second resin can be shown. In addition note that as it established by law”  prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
4.13.   Regarding amount of first polymer resin in composition see Martinoni [0080] 
polymer reinforcement particles s  including polyesters  or polyamides and  polycarbonates are disclosed and also paragraphs [0052], [ 0080], [0095], Table 1 and specifically [0077] wherein Martinoni stated that " Powder compositions of the present invention may include any suitable amount of the one or more laser-sinterable
polymer powders. Preferably, the powder composition includes at least about 20 wt-%, more preferably at least about 50 wt-%, and even more preferably at least about 60 wt-% of laser-sinterable polymer powder, based on the total weight of the powder composition. In preferred embodiments, the powder composition includes less than about 97 wt-%, more preferably less than about 85 wt-%, and even more preferably
less than about 80 wt-% of laser-sinterable polymer powder, based on the total weight of the powder composition". 
Martinoni disclose and teach same basic composition as claimed by Applicant, including presence of flame retardant   ( see [0098]) but silent with respect to amount of the flame retardant with respect to " second inorganic substance".	
4.15.	However, it is well known in the art that composition for LSL can be modify with addition of fillers, flow aids and flame retardants.  Monsheimer  teaches that composition  for LSL produced moldings may comprise   flame retardant in amount of “.. preferably comprises, based on the entirety of the components present in the powder, from 1 to 30% by weight ..” in order to achieve “ ..the Underwriters Laboratories (UL®) V-0 classification;..”.
4.16.	Therefore in view of reasons provided above, , it would be obvious to one of ordinary skill in the art to add necessary amount of   flame retardant per guidance provided by Monsheimer to basic powder composition of Martinoni  in order to produce moldings by SLS fabrication method with acceptable  or even  highest V-0 rating as it required for specific utility.
4.17.	Therefore, because Martinoni combined Monsheimer  disclosed same basic powder composition as required by Claim 1, than it would reasonable to expect that this composition will  have same properties, including Hausner ratio as it claimed by Applicant in Claim 5. 
4.18.	In addition and with respect to  Claim 5 note that  Schmid  present evidence ( see paragraph Extrinsic Properties)   that during SLS process powders should have “ almost free flowing behavior”  and that  free flowing powders have  HR values below 1.25, but powders with  HR values above 1.4 will cause processing problems. Therefore, HR value of no more than 1.4 and preferably close to 1.25.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1, 5, 8, 10, 16 and 17 filed on September 29, 2021 have been fully considered but they are not persuasive
6.	It is note that Applicant's principal argument based on rational that references cited in current Rejection of Record do not disclosed or taught newly added limitation with respect particles size distribution of " lubricant " particles as stated by Applicant ( see Remarks) : " Applicant claims "a first 50% of the first inorganic substance
having an average primary particle diameter equal to or less than 100 nm and a
second 50% of the first inorganic substance having the average primary particle
diameter greater than 100 nm." As recited in Applicant's specification at [0086], "in
order to improve the flowability, a lubricant 18 may be added to the mixed resin
powder 15." As further recited in that same paragraph, "it is desirable that the
lubricant 18 is mixed with the resin powder by a mixer, in a state of being aggregated
with at least 50% average particle diameter of 100 μm or less."
	In response for this argument note that phrase " it is desirable that the
lubricant 18 is mixed with the resin powder by a mixer, in a state of being aggregated
with at least 50% average particle diameter of 100 μm or less" is not a limitation of Applicant's claimed subject matter. 
In this respect note that "  applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which in a state of being aggregated with at least 50% average particle diameter of 100 μm or less  )  are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In addition note that because   Martinoni used fumed silica  for same purpose as done by  Applicant ( as flow agent or other word – lubricant)  and because fumed silica does have similar particles sizes and distribution as evidenced by Wikipedia Article " Fumed Silica" and De Temmerman,  than it would be expected that  fumed silica used by Martinoni   would have same particles sizes and distribution , until unexpected results to the contrary can be shown.
	At least for reasons above, the Rejection is maintained. 

Conclusion
       THIS ACTION IS NOT MADE FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763